NO. 07-11-00299-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  NOVEMBER 3, 2011


                        IN THE INTEREST OF S.C.S., A CHILD


           FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2008-544,627; HONORABLE KELLY G. MOORE, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

      Appellant, Chad Smith, perfected this appeal from a June 20, 2011 “Order on De

Novo Appeal of Associate Judge Johnson’s Order Denying Motion to Enforce Courts’

Order and Order on Motion for Sanctions.” On July 20, appellee, Jennifer Smith, filed a

motion for new trial relating to the order appealed by Chad. On July 27, the trial court

granted Jennifer’s motion for new trial. The legal effect of an order granting a new trial

vacates the original judgment, and returns the case to the trial court as if no previous

trial had been conducted. Markowitz v. Markowitz, 118 S.W.3d 82, 88 (Tex.App.—

Houston [14th Dist.] 2003, pet. denied); Long John Silver’s Inc. v. Martinez, 850 S.W.2d
773, 777 (Tex.App.—San Antonio 1993, writ dism’d w.o.j.).        Thus, there is no final

judgment from which Chad’s appeal may be prosecuted.
Accordingly, the appeal is dismissed.




                                        Mackey K. Hancock
                                             Justice




                                    2